                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLOTTE PINCKNEY, et al.,                     :
    Plaintiffs                                  :
                                                :                 CIVIL ACTION
       v.                                       :                 NO. 16-5350
                                                :
THE PEP BOYS –                                  :
MANNY MOE & JACK,                               :
     Defendant.                                 :

                                             ORDER

       AND NOW, this 30th day of October, 2018, upon consideration of: Defendant’s Motion

for Summary Judgment (ECF No. 33); Defendant’s Amended Statement of Undisputed Facts

(ECF No. 35); Plaintiff’s Response in Opposition to Defendant’s Motion for Summary Judgment

(ECF No. 39); and Plaintiff’s Response to Defendant’s Amended Statement of Undisputed Facts

(ECF No. 39), it is hereby ORDERED that said Motion is GRANTED IN PART and DENIED

IN PART as follows:

   (1) Defendant’s Motion for Summary Judgment as to Count I of Plaintiffs’ Complaint is
       DENIED;
   (2) Defendant’s Motion for Summary Judgment as to Count II of Plaintiffs’ Complaint is
       GRANTED;
   (3) Defendant Motion for Summary Judgment as to Plaintiff’s Request for Punitive Damages
       is GRANTED;
   (4) Count III of Plaintiffs’ Complaint is DISMISSED with prejudice; and,
   (5) Defendant’s Motion for Summary Judgment as to Count III of Plaintiffs’ Complaint is
       DENIED AS MOOT.
                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II
                                                         C. Darnell Jones, II
